Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Non-Final Rejection 

 The Status of Claims:
Claims 7-8 and 13-21 are pending. 
Claims 7-8 , 13-18, and 20 are rejected. 
Claims 19, and 21 are objected. 


DETAILED ACTION
1. 	Claims 7-8 and 13-21 are under consideration in this Office Action.
 					       Priority 

2.	It is noted that this application is a 371 of PCT/EP2018/072734 08/23/2018
,which has a foreign priority document, NETHERLANDS N2019447 08/25/2017..  
    Drawings
3.         The drawings filed on 2/21/2020 are accepted by the examiner..
        IDS
4.          None. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8, 13-14, 18  and  20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabled for Method for treating a disease disorder requiring long systemic treatment in a patient, comprising administering the 6-chromanol derivative of claim 7
The claims are not directed to the treatment of the specific diseases, but the treatment of all kinds of diseases by administering (2S)(6-hydroxy-2,5,7,8-tetramethylchroman- yl)(piperazin-l-yl)methanone in the human. The specification falls short because data essential for treating numerous diseases by administering a therapeutically effective amount of the claimed compouns to a person in need is not described in the specification. 

In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention
	The nature of the invention in claim 8 is in the followings:
8.	Method for treating a disorder requiring long systemic treatment in a patient, comprising administering the 6-chromanol derivative of claim_7

The State of the Prior Art
	
The state of the prior art is in the followings:
Graaf et al (WO 2016/188766 A1) relates to 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone or N,6-dihydroxy-2,5,7,8-tetramethylchroman-2-carboxamide or a pharmaceutically acceptable salt or base thereof for use in the prophylaxis or treatment of organ damage by restoring endothelial function and/or inhibiting reactive oxygen species production and especially diabetic kidney organ damage. 
Graaf et al (WO 2014/098586 A1) discloses compounds for use in treatment or prophylaxis of ischemic stroke, cerebral seizure, thrombosis, embolism, hemorrhage, cardiovascular disease, arthritis, diabetes, cancer, in particular cancer related to aging, atherosclerosis, heart failure, myocardial infarctions, schizophrenia, bipolar disorder, fragile X syndrome, sickle cell disease, and chronic fatigue syndrome, chronic obstructive pulmonary disease (COPD),a neurodegenerative disease such as Alzheimer disease, Parkinson disease, Lou Gehrig's disease, Huntington's disease, 
hypothermia/reperfusion, hemorrhagic shock, infection diseases involved in the attack or increased breakdown of thrombocytes, such as haemorhorragic fever, in particular ebola, Marburg disease and chagas wherein the compound has the structural formula of (I) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Graaf et al (EP2935232 B1) discloses compounds that provide protection of cells against damage caused by several medical indications, such as indications involved by aging diseases, indications involved by oxidative stress, and/or indications involved by the formation of a blood clot, by using  the formula of 
 . 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, there are no conclusive data which allow the approval for treating all kinds of diseases using the claimed compound. 

The amount of direction or guidance present

	The direction present in the instant specification is that the claimed compound can be used to treat all diseases or any diseases requiring long systemic treatment including diabetes, lung disorders like asthma or COPD, Cushing syndrome, kidney disorders, metabolic syndrome and the like. 
   However, the specification is silent and fails to provide guidance as to whether all those diseases require the mechanistic nature of ROS scavenging actions by the claimed compound, i.e. the specification fails to provide a correlation between all diseases and the protective effects against reactive oxygen species causing damage to the lipids , [proteins, DNA in the patient.  Also, there is no direction and guidance for how all diseases would be cured by using the claimed compound .
The presence or absence of working examples

There is no working example for all the diseases-treatment by using the mechanistic nature of ROS scavenging actions in the patient with the claimed compound except for  the effects of SUL-150 and SUL-151 on PE-induced intracellular calcium signaling To further investigate the mechanisms through which SUL-150 inhibits a1 adrenoceptor mediated contractions, PE-induced calcium transients were studied in CHO cells stably overexpressing the human a1 adrenoceptor subtypes A, B and D. SUL-150 shifted dose.  Also, the compound which is disclosed in the specification have no pharmacological data regarding the treatment of all diseases using the claimed compound.  Also, the specification fails to provide sufficient working examples as to how all diseases can be treated by the claimed compound, i.e. again, there is no direct correlation between all or any diseases and the claimed compound.
The breadth of the claims

	The breadth of the claim is that the claimed compound can be used to treat all the known diseases requiring long systemic treatment mentioned in the above, without regards as to the side-effect of the claimed compound on the stated diseases.
The quantity of experimentation needed

	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which kinds of those diseases would be benefited by the affect of the claimed compound and would furthermore then have to determine whether the claimed compound would provide treatment of all the known diseases in the world.
  The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compound for all kinds of diseases-treatment.  As a result, necessitating one of skill to perform an exhaustive search for which all the known diseases can be treated by the compound in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
An appropriate correction is required,




	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 7-8, 17 are rejected under 35 U.S.C. 102 (a)(2)as being clearly anticipated by Graaf et al  (US 2017/0151234 A1).
Graaf et al discloses 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone which inherently contains (2S) 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone or a pharmaceutically acceptable salt or base since its racemic mixture possesses (R) and {S) enantiomers. It uses for the treatment of chronic obstructive airway diseases such as chronic obstructive pulmonary disease (COPD) or asthma or bronchiectasis (see abstract ). These are inherently identical with the claim. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 7-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Graaf et al (US 2017/0151234 A1).
Applicant claims the followings:
7. (previously presented) An (S) enantiomeric form of a 6-chromanol derivative, wherein said derivative is (2S)(6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1- yl)methanone or a pharmaceutically acceptable salt thereof.  
8. (previously presented) Method for treating a disorder requiring long systemic treatment in a patient, comprising administering the 6-chromanol derivative of claim 7.  
13. (previously presented) The method for treating a disorder requiring long systemic treatment according to claim 8, wherein the 6-chromanol derivative is administered in an amount sufficient to achieve a concentration of 0.5 pM or higher.  
14. (previously presented) The method for treating a disorder requiring long systemic treatment according to claim 13, wherein the 6-chromanol derivative is administered in an amount sufficient to achieve a concentration of about 5 pM or higher.  
15. (previously presented) Pharmaceutical dosage form comprising the (2S) enantiomeric form of a 6-chromanol derivative according to claim 7, wherein the 6- chromanol derivative is present in an amount of 5 mg - 500 mg.  
16. (previously presented) The pharmaceutical dosage form according to claim 15, wherein the dosage form is a solid oral dosage form.  
17. (previously presented) The method for treating a disorder requiring long systemic treatment according to claim 8, wherein the disorder is diabetes, lung disorders, Cushing's syndrome, kidney disorder, metabolic syndrome or organ damage that occur as secondary cause of disorders.  
18. (currently amended) The method for treating a disorder requiring long systemic treatment according to claim 8, wherein said 
19. (currently amended) The method for treating a disorder requiring long systemic treatment according to claim 17, wherein said 
20. (previously presented) The method for treating a disorder requiring long systemic treatment according to claim 18, wherein said long treatment is lifelong treatment.  
21. (previously presented) The method for treating a disorder requiring long systemic treatment according to claim 19, wherein said long treatment is lifelong treatment.


Determination of the scope and content of the prior art

Graaf et al discloses 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone which inherently contains (2S) 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone or a pharmaceutically acceptable salt or base since its racemic mixture possesses (R) and {S) enantiomers. It uses for the treatment of chronic obstructive airway diseases  as in claims 17-21 such as chronic obstructive pulmonary disease (COPD) or asthma or bronchiectasis (see abstract ) as in claims 7-8
The amount of compound according to the present invention to be administered per actuation of an inhaler is about 1 mmol or less, preferably about 0.3 mmol or less. The molecular weight of the compound being generally below 400 g/mol, this means that the amount to be administered per actuation is about 200 mg or less as in claim 15, preferably about 100 mg or less. Generally, the amount of compound according the present invention is 1 μmol or more, preferably about 10 μmol or more. Generally, the amount of compound will be about 100 μg or more. (see page 4,  a paragraph#0055)
SUL-121
(6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1-yl)methanone

(see page 5, Table 1, #SUL-121)

FIG. 4: shows that the β2-adrenoceptor antagonist propranolol does not alter the relaxation of BTSM strips induced by Sul-90 and Sul-121. BTSM strips were pre-contracted with 1×10−3.5μM methacholine, followed by the addition of Sul-90 and Sul-121 (30 μM each) as in claims 13-14 in the presence and absence of 1 μM propranolol. Graphs represent means ±SEM of 3 experiments. *p<0.05 vs. control in two-way ANOVA;
(see page 4, a paragraph#0061)

Ascertainment of the difference between the prior art and the claims
The instant invention, however, differs from the prior art in that the claimed method for treating a disease by using  the 2S enantiomer of (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1- yl)methanone and a solid oral dosage form  are not exemplified in the prior art.


Resolving the level of ordinary skill in the pertinent art.
Regarding the Claim 7,  with respect to the lack of teaching the 2S enantiomer of (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1- yl)methanone; (see page 5, Table 1, #SUL-121), the fundamentals of optical activity and stereoisomerism regarding(R- or S form) are well known to persons having ordinary skill in the art. A person having ordinary skill in the art would have known how to resolve the racemic mixture and would have been motivated to do so with the reasonable expectation of achieving enantiomers having substantially different pharmacological activity. It appears as though applicant has determined experimentally what a person of ordinary skill in the art would have expected, namely, that the racemic mixture of the prior art may be separate (R) and {S) enantiomers possessing substantially different pharmacological activity. This is an expected result. It is well established that expected beneficial results are evidence of obviousness of a claimed invention just as unexpected beneficial results are evidence of unobviousness. In re Skell, 523 F'.2d 1392, 187 U.S.P.Q. 481 (C.C.P.A. 1975); In re Skoner, 517 F.2d 947, 186 U.S.P.Q. 80 (C.C.P.A. 1975; In re Gershon, 372 F.2d 535, 152 U.S.P.Q. 602 (C.C.P.A. 1967).
Thus, it seems reasonable to resolve the racemic mixture of the known prior art compounds and would have been motivated to do so with the reasonable expectation of achieving enantiomers having substantially different pharmacological activity. So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to resolve the racemic mixture of the known compounds in order to form the 2S enantiomer of the prior art 6-chromanol derivatives

Regarding the Claim 16,  with respect to the lack of teaching the use of a solid oral dosage form, the prior art teaches that a racemic mixture of SUL-121(6-hydroxy-2,5,7,8- tetramethylchroman-2-yl)(piperazin-1-yl)methanone) see page 5, Table 1, #SUL-121) can be administered per actuation about 200 mg or less (see page 4,  a paragraph#0055). Also, dry powder inhalers or DPI release a metered or device-measured dose of powdered medication that is inhaled through a DPI device(see page 4,  a paragraph#0052). Furthermore, the claim 12 of the prior art specifies that  compound for use according to any one of the preceding claims, wherein the compound is in solid form(see page 15, Claim 12 ),  . Therefore, it would have been obvious to the skilled artisan in the art to be motivated to select the solid oral dosage form of (2S) SUL-121 as an alternative to the liquid form in the prior art. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Graaf expressly discloses 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone which inherently contains (2S) 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone or a pharmaceutically acceptable salt or base since its racemic mixture possesses (R) and {S) enantiomers. It uses for the treatment of chronic obstructive airway diseases such as chronic obstructive pulmonary disease (COPD) or asthma or bronchiectasis (see abstract )
Graaf prior art is very closely related to the claimed method for treating  a disease disorder requiring long systemic treatment in a patient comprising administering a (2S) enantiomeric form of a 6-chromanol derivative in view of the person having ordinary skill in the art who would have known how to resolve the racemic mixture and would have been motivated to do so in terms of 2(S) enantiomeric form of a 6-chromanol derivative from the prior art compounds with the reasonable expectation of achieving enantiomers having substantially different pharmacological activity.
So, if the skilled artisan in the art had desired to resolve the racemic mixture of the prior art compounds into a (2S) enantiomeric form of 6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-l -yl)methanone for the purpose of isolating the reasonable expectation of achieving enantiomers having substantially different pharmacological activity, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to perform the resolution of the racemic mixture of the prior art compounds to arrive at the claimed invention. This is because the skilled artisan in the art would expect to perform such a practice since it is within the purview of the skilled artisan in the art.





Applicants’ Argument		
II. 	  Applicants argue the following issues:
a. Certain chromanol compounds, namely SUL compounds, developed by the Applicant, showing a variety of protective effects on cells and organs have been described in the prior art (see for example W02014/098586, W02015/193365 and W02016/188766). Several SUL compounds have been proven effective as a medicine. For example, SUL-121 (the racemic mixture) has been proven effective for the treatment of chronic obstructive airway diseases (e.g. COPD, asthma, bronchiectasis), diabetic organ damage (e.g. kidney damage), Alzheimer, sepsis and heart failure. Although the actual mode of action may be quite complicated, the SUL compounds as claimed has certain ROS-scavenging properties, and can be used in the treatment of a number of disorders wherein the oxidative stress and/or mitochondrial stress is known to play a role. Most of these disorders, however, require a long, in the majority of cases like lifelong, systemic treatment. In the case at hand, the treatment with the one enantiomer of SUL- 121 (SUL-151) has specifically shown not to have any effect on the hemodynamics, whereas the R enantiomer does. 
The skilled in the art would be aware of the type of disorders that can be treated with chromanol compounds. Should it be necessary to use a long, likely lifelong treatment, the skilled in the art would be prompted to look for a chromanol compound with no side effects if such compound is available. Knowing that the ROS-scavenging action of SUL compounds is substantially independent from the stereo-isomeric character of the SUL compounds, the skilled in the art would find sufficient support in the present Application to provide such treatment without the need of individual examples for each of the potential disorders to be treated. 










Regarding the applicants’ arguments, the examiner has noted applicants’ arguments.  However, after reviewing the specification in details, there is no working example for treating all the kinds of diseases which  require long systemic treatment
by using the mechanistic nature of ROS scavenging actions in the patient with the claimed compound except for  the effects of SUL-150 and SUL-151 on PE-induced intracellular calcium signaling To further investigate the mechanisms through which SUL-150 inhibits a1 adrenoceptor mediated contractions, PE-induced calcium transients were studied in CHO cells stably overexpressing the human a1 adrenoceptor subtypes A, B and D. SUL-150 shifted dose.  Also, the compound which is disclosed in the specification have no pharmacological data regarding the treatment of all diseases using the claimed compound.  Also, the specification fails to provide sufficient working examples as to how all diseases can be treated by the claimed compound, i.e. again, there is no direct correlation between all or any diseases and the claimed compound.
 Therefore, the examiner recommends to file sufficient evidence in the form of a Declaration for proving or showing that any disorder requiring long systemic treatment can be treated by the claimed compound.  Therefore, applicant’s arguments are not persuasive. 

Conclusion

Claims 7-8 and 13-21 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        4/27/2022